Citation Nr: 0308062	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  97-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for low back strain. 

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1941 to June 
1947.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in September 
1994, April 1996, and September 1996 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. which denied entitlement to an increased rating for the 
service-connected low back strain and determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral hearing loss.  In June 
2001, this matter was transferred to the RO in Hartford, 
Connecticut.      


FINDINGS OF FACT

1.  The service-connected low back strain is principally 
manifested by complaints of pain and moderate limitation of 
motion.  

2.  In a September 1992 Board decision, the Board denied 
entitlement to service connection for hearing loss.         

3.  The evidence added to the record since the September 1992 
rating decision is cumulative, and when it is considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claims of service 
connection for hearing loss.     


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
low back strain have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (2002).

2.  Evidence added to the record since the September 1992 
Board decision is not new and material; thus, the claim of 
entitlement to service connection for hearing loss is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The Board notes that the veteran was scheduled for a VA 
examination in 2001 in order to determine the nature and 
severity of the low back strain.  However, the veteran did 
not report to the examination.  The Board finds that the 
veteran had good cause for not reporting to the VA 
examination.  See 38 C.F.R. § 3.655 (2002).  The record shows 
that the veteran's representative informed the VA that the 
veteran was a resident in a nursing home and was bedridden, 
and therefore, he could not report to the examination.  The 
veteran's spouse provided information to the RO which shows 
that the veteran was in a nursing home with Alzheimer's 
disease and dementia.  The Board finds that this information 
is sufficient to establish good cause for the failure to 
report to the VA examination.  The Board further finds that 
entitlement to an increased rating for the low back stain can 
be established without a current examination and the Board 
will proceed with the adjudication of this claim.   

Pertinent VA treatment records were obtained.  The veteran 
and his representative have been provided with a statement of 
the case and supplemental statements of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify them of the evidence 
needed by the appellant to prevail on the claims.  In a July 
2002 letter, the RO notified the veteran of the evidence that 
was considered and of the evidence needed to substantiate his 
claims.  The RO offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  The VA notified 
the veteran and the veteran's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

Under Diagnostic Code 5295, lumbosacral strain, a zero 
percent evaluation is assigned for slight subjective symptoms 
only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002). 

Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002); Hensley v. Brown, 5 
Vet. App. 155, 158 (1993). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2002).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002). 

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2002).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2002).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2002). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

Entitlement to a disability evaluation in excess of 10 
percent for low back strain.  

Factual background

Service connection for low back strain was granted in August 
1954  and a 10 percent evaluation was assigned from April 13, 
1953.  

A January 1992 VA orthopedic treatment record indicates that 
the veteran had low back pain with good relief with Motrin.  
He had occasional left lower extremity radiation.  There was 
decreased range of motion.  There was no deformity.  Straight 
leg raising was negative.  

VA orthopedic clinic treatment records dated in February and 
June 1993 note that the veteran had chronic low back pain; 
the veteran used Motrin with pain relief.  Examination of the 
back revealed tenderness.  Motor strength was 5/5.  Sensation 
was intact.  The assessment was chronic low back pain.    

A December 1993 VA treatment record reveals that examination 
revealed that the veteran had tenderness of the low back at 
L4-S1.  There were no spasms.  Rotation to either side caused 
discomfort.  The veteran had complaints of left lumbar 
radiculopathy.  Straight leg raising on the left was 
positive.  There was decreased sensation to light touch of 
the left lateral leg.  The assessment was chronic low back 
syndrome secondary to degenerative disease.   

A June 1994 VA orthopedic treatment record indicates that the 
veteran had chronic low back pain.  He reported that 
medication helped.  Examination revealed no deformity or 
spasm.  Motor examination was 5/5 in all muscle groups.  

A December 5, 1994 VA orthopedic treatment record notes that 
examination of the lumbosacral spine revealed that range of 
motion of the lumbosacral spine was moderately limited, 
especially with extension and left lateral flexion.   

A March 1995 VA treatment record indicates that the veteran 
had persistent, recurrent low back pain.  The veteran 
reported that he walked quite a bit.  He ambulated with a 
cane.  There was mild tenderness of the low back.  

A March 1995 bone scan report indicates that the impression 
was scoliosis, probable changes of spondylosis and 
degenerative disease.  It was noted that there may be 
discogenic disease in the mid lumbar spine and lower lumbar 
facet arthritis.   

Discussion

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 20 percent for the low back strain under Diagnostic 
Code 5295.

The medical evidence of record establishes that the veteran 
has complaints of pain in the low back and painful motion.  
There are objective findings of moderate limited motion.  
However, there are no objective findings of muscle spasm.  
The VA treatment records from the orthopedic clinic indicates 
that there were no muscle spasm upon examination.  There is 
no loss of lateral spine motion; lateral spine motion was 
only moderately limited.      

There is no evidence that the veteran's low back disability 
is severe.  There is no medical evidence of severe symptoms 
due to the service-connected low back strain.  There is no 
medical evidence of listing of the whole spine to the 
opposite side with positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space or abnormal mobility with 
forced motion.  The VA orthopedic clinic treatment records 
reveal no evidence of listing of the spine.  The medical 
evidence shows that forward flexion was limited, but there is 
no evidence of marked limitation of forward bending.  The 
veteran's limitation of motion of the lumbar spine has been 
described as moderate in the December 1994 VA treatment 
record.  There is no evidence of abnormal mobility on forced 
motion.  Consequently, the Board finds that a disability 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5295.  

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  See  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The veteran's 
low back strain may also be rated in the alternative under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine, since the evidence of record shows that the low back 
strain causes limitation of motion.  

In applying the law to the existing facts, the Board finds 
the evidence of record supports the assignment of a 20 
percent evaluation for the low back strain under Diagnostic 
Code 5292.  The medical evidence of record demonstrates that 
the veteran has moderate limitation of motion of the lumbar 
spine.  The December 5, 1994 VA orthopedic clinic treatment 
record indicates that the range of motion of the veteran's 
lumbar spine was moderately limited.  Thus, a 20 percent 
disability evaluation for the lumbar spine disability under 
Diagnostic Code 5292 is warranted.   

The medical evidence of record does not demonstrate severe 
limitation of motion of the lumbar spine.  Thus, a disability 
evaluation in excess of 20 percent for the low back strain 
under Diagnostic Code 5292 is not warranted.   

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected low back strain.  See also 
DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.  The 
medical evidence does not demonstrate additional loss of 
motion due to pain which is indicative of a higher rating.  
The medical evidence shows that the veteran experiences 
painful motion with moderate limitation of motion due to the 
service-connected low back strain.  However, the 20 percent 
disability evaluation under Diagnostic Code 5292 contemplates 
the moderate limitation of motion due to pain.  Pain was 
considered during the range of motion testing.  The range of 
motion testing demonstrated moderate limitation of motion.  
The VA treatment records indicate that the veteran had relief 
form the pain when taking Motrin.  There is no evidence of 
additional loss of motion due to pain.  

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Board notes that the VA treatment records note that the 
veteran had normal muscle strength.  There is no evidence of 
additional disability due to functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The assignment of a higher scheduler 
rating for motion loss based on functional loss or pain is 
not warranted.  Thus, the Board finds that the evidence of 
record establishes that the veteran's low back disability 
does not cause additional functional impairment due to pain 
on use so as to warrant the assignment of an additional 
disability rating under the provisions of 38 C.F.R. §§ 4.40 
and 4.45.    

The medical evidence of record shows that the veteran also 
had complaints of radiation to the left lower extremity.  
However, there is no clear evidence of disc disease.  The 
March 1995 bone scan did not clearly diagnose disc disease, 
but only indicated that the veteran may have discogenic 
disease.  Furthermore, there is no evidence relating the 
symptoms of radiculopathy to the service-connected low back 
strain.  Thus, the application of Diagnostic Code 5293, 
intervertebral disc disease, is not appropriate.


In summary, a 20 percent disability evaluation for the 
service-connected low back strain is warranted, for the 
reasons and bases described above.  The evidence of record 
supports the veteran's claim and the claim for an increased 
rating is granted to that extent.  



Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss

In a September 1992 decision, the Board denied entitlement to 
service connection for bilateral hearing loss on the basis 
that there was no evidence that the bilateral hearing loss 
was not shown in service and was not related to service.  The 
evidence which was part of the record at the time of the 
September 1992 Board decision included the veteran's service 
medical records, VA examination reports dated in December 
1948, August 1952, February 1954, and September 1956, VA 
treatment records dated through 1990, statements by the 
veteran's private physicians, and the veteran's testimony 
before the RO in May 1992.  The veteran was notified of this 
determination and this Board decision became final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.

The evidence submitted since the September 1992 Board 
decision includes VA treatment records dated from July 1993 
to April 1995, and VA audiometric evaluation reports dated in 
January 1996 and July 1996.   

The Board finds that the veteran has not submitted new and 
material evidence which is sufficient to reopen his claim of 
entitlement to service connection for bilateral hearing loss.  
The evidence submitted by the veteran can not be considered 
new or material.  The medical evidence submitted by the 
veteran shows that the veteran currently has hearing loss as 
defined by 38 C.F.R. § 3.385.  The evidence at the time of 
the September 1992 Board decision already established that 
the veteran had current hearing loss as defined by VA 
regulations.  Thus, this additional evidence is cumulative 
and redundant.  

The Board also points out that this additional evidence does 
not bear directly and substantially upon the specific matter 
under consideration which is whether the veteran's current 
hearing loss was incurred in service or is related to 
service.  The VA treatment record and audiometric evaluation 
reports do not medically relate the veteran's current hearing 
loss to service.  

In summary, the Board finds that the evidence submitted since 
the September 1992 Board decision is not new and material as 
it is cumulative, does not bear directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
the claim is not reopened.


ORDER

Entitlement to a 20 percent disability evaluation for the low 
back strain is granted, subject to controlling regulations 
governing the payment of monetary awards.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for bilateral 
hearing loss, and the appeal is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

